EXHIBIT 1 STOCK SALE AGREEMENT THIS STOCK SALE AGREEMENT (the “Agreement”) is made and entered into as of December 1, 2009 by and between (1) Michael D. Domec (“Buyer”), and (2) each of The D 3 Family Fund, L.P., the D 3 Family Bulldog Fund, L.P. and The DIII Offshore Fund, L.P. (each a “Seller”). RECITALS A.Buyer desires to purchase from each Seller, at a price of $2.00 in cash (the “Per Share Price”) for each share (a “Subject Share”) of the Common Stock of Mexican Restaurants, Inc., a Texas corporation (the “Company”) to be sold hereunder, the number of Subject Shares set forth before next to each Seller’s name: The D 3
